Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:  the claims are allowable over the closest prior art to Do et al. and Nolan et al.  
	Nolan et al. fails to teach or suggest the invention of independent claim 8, wherein “each of the plurality of nonmagnetic exchange coupling layers comprises Co in an amount that is less than an amount of Co in each of the plurality of magnetic recording layers.”  Nolan discloses nonmagnetic exchange coupling layers that do not contain any Co and there is no teaching or suggestion for one of ordinary skill in the art to add Co to meet the limitations of the claims.
With regard to independent claims 1 and 13, the closest prior art to Do et al. has been overcome by Applicant’s statement of common ownership filed 12/21/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon,Tues, Thurs, Fri 9-1pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/               Primary Examiner, Art Unit 1785